In The
                            Court of Appeals
              Sixth Appellate District of Texas at Texarkana


                                    No. 06-18-00085-CV



         COMPTROLLER OF PUBLIC ACCOUNTS, STATE OF TEXAS, Appellant

                                             V.

               SMITHVILLE INDEPENDENT SCHOOL DISTRICT, Appellee



                           On Appeal from the 53rd District Court
                                   Travis County, Texas
                            Trial Court No. D-1-GN-17-004070




                       Before Morriss, C.J., Burgess and Moseley,* JJ.
                       Memorandum Opinion by Chief Justice Morriss


_______________________________
*Bailey C. Moseley, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION
         The parties have filed with this Court an agreed motion to set aside the trial court’s

judgment out of Travis County, 1 without regard to the merits and remand this case to the trial court

for disposition in accordance with the terms of the parties’ settlement agreement. The parties

represent to this Court that they have reached a full and final settlement. In such a case, no real

controversy exists, and in the absence of a controversy, the appeal is moot.

         We grant the motion. We set aside the judgment of the trial court without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

         We dismiss the appeal.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:            January 3, 2019
Date Decided:              January 4, 2019




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.


                                                          2